Case 5:17-cv-00538-JVS-DFM Document 95 Filed 10/29/20 Page 1 of 1 Page ID #:1271




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



   NIYATII WINTERS,                        Case No. ED CV 17-00538-JVS (DFM)

            Plaintiff,                     Order Accepting Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

   DR. SAWERIS et al.,

            Defendants.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. No objections to the Report and
  Recommendation were filed, and the deadline for filing such objections has
  passed. The Court accepts the findings, conclusions, and recommendations of
  the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered dismissing
  this action without prejudice.



   Date: October 29, 2020                   ___________________________
                                            JAMES V. SELNA
                                            United States District Judge
